THE   ATTORNEY    GENERAL
                      OF TEXAS


                       April 13, 1990




Honorable Jimmy F. Davis        Opinion No.   JM-1155
County-District Attorney
Castro County Courthouse        Re: Authority of an indivi-
Dimmitt, Texas   79027-2689     dual county commissioner  to
                                act with regard to road main-
                                tenance    (RQ-1902)

Dear Mr. Davis:

     your questions concern the authority of a county com-
missioner to accept donations of material  to aid in main-
taining county roads. you advise that the Commissioners
Court of Castro County hasp adopted the optional method   of
commissioners  serving as ex officio road    commissioners.
V.T.C.S. art. 6702-1, 88 3.001-3.004. You ask:

            (1) May a county commissioner serving as
        an ex officio road commissioner accept dona-
        tions of material to aid in maintaining roads
        in a county or must the acceptance of    such
        material be approved by action of the entire
        commissioners court?

            (2) May a cou;t;dcommisstoner serving
        an ex officio           commissioner   donat:
        material from his own separate property    to
        aid in maintaining   roads in his precinct
        without the acceptance and approval of the
        action by the entire commissioners court?

     The county commissioners    serving as ex officio    road
commissioners   may employ personnel    for their     precinct
subject to commissioners court approval. &     5 3.003.    All
road contracts, purchases of road equipment and materials,
and employment of personnel are consummated    by actions   of
the commissioners    court as a body. ra,    § 2.002.    While
individual commissioners    have substantial  influence   over
these matters, they do not have any authority to legally
bind the county    for the most part.   $&8 Attorney   General
Opinion JR-892    (1988): 36 D. Brooks, Countv and Snecial




                              P. 6095
Honorable Jimmy F.   Davis - Page 2   (JM-1155)




District m   5 40.7 (Texas Practice 1989). A county can act
only through  its commissioners   court, and the individual
commissioners have no authority to bind the county by their
separate actions   or agreements.      k&bon    v. Countv     f
CalhouD, 489 S.W.2d 393, 397 (Tex. civ. App. - Corp:s
Christi 1972, writ ref'd n.r.e.).      In short, even though
each county commissioner is responsible for supervising road
work in his precinct    and keeping himself informed as to
road conditions, he generally has little further authority.
The County Road and Bridge Act,  V.T.C.S. art.   6702-1, essen-
ially means that county roads are opened, constructed,      and
maintained by.the commissioners court as a whole and not by
individual county commissioners.   Brooks,   m.

     The statutes governing ex officio road commissioners
have provided  since their enactment that ex officio road
commissioners act "under the direction of the commissioners
court. " Acts 1901, 27th Leg., ch. 114, at 277; Attorney
General Opinion JR-801 (1987).

     Section 3.103 of article 6702-l addresses the matter of
donations to aid in the building and maintaining of county
roads. Section 3.103 provides:

           The commissioners   cm*   or road cm    * -
        sioners may accept donations of money,   land,
        labor, equipment,    or any other kind      of
        property or material   to aid in building   or
        maintaining roads in the county.     (Emphasis
        added.)

     Road commissioners are not to be confused with county
commissioners.   Section 3.101 of article 6702-l authorizes
the commissioners court to employ not more than four road
commissioners.    Subsection  (b)(l) provides  that a road
commissioner controls all overseers, hands, and machinery
and sees that all roads and bridges in his district are kept
in good repair.

     The provision permitting the acceptance of donations of
material to maintain county roads does not provide an excep-
tion to the statutory requirement that an ex officio    road
commissioner acts under the direction of the commissioners
court so as to allow him to accept such donations    without
the court's approval. We perceive no distinction under the
scenario in your second question where the commissioner
donates material from his own separate property to aid in
maintaining roads in his precinct.




                                P. 6096
Honorable Jimmy F. Davis - Page 3    (JR-11551




                       SUMMARY
           The acceptance  of donations  of material
        to aid in maintaining county roads must be
        approved by action of the       commissioners
        court. An ex officio road commissioner    may
        not donate material   from his own separate
        property to aid in maintaining roads in his
        own precinct without approval of the commis-




                                    J /k
        sioners court.

                                     Very truly yo r ,

                                          n;,
                                     JIM     MATTOX
                                     Attorney General of Texas

MARY KELLER
First Assistant Attorney General

JUDGE ZOLLIE STEAKLeY
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                              p. 6097